Case 5:19-cv-05115-TLB Document 48 Filed 08/06/20 Page 1 of 17 PagelD #: 915

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION
RICHARD ELMO WARREN PLAINTIFF
V. CASE NO. 5:19-CV-05115

SHERIFF TIM HELDER and
MAJOR DENZER DEFENDANTS

MEMORANDUM OPINION AND ORDER

Plaintiff Richard Elmo Warren has filed this civil rights action contending that he
was subjected to unsanitary living conditions while he was incarcerated in the Washington
County Detention Center (“WCDC”"). Specifically, for the 22 days he was housed in F-
block, he alleges the jail failed “to maintain proper upkeep” due to “flooded floors [and]
leaking toilets,” which he claims led to “staphylococcal infection.” (Doc. 18, p. 4).
Warren proceeds pro se and in forma pauperis. He names as Defendants the
Washington County Sheriff, Tim Helder, and the Jail Administrator, Major Denzer. He
sues the Defendants in both their individual and official capacities.

The case is before the Court on a Motion for Summary Judgment (Doc. 26) filed
by the Defendants. Warren has filed a Response (Doc. 47). For the reasons stated
herein, the Motion is GRANTED.

|. BACKGROUND

On April 20, 2019, Warren was booked into the WCDC on pending criminal
charges. (Doc. 28-2 at 1). He remained incarcerated there until February 5, 2020.
(Doc. 47 at 54).

On April 25, 2019, only five days after he was first booked into the jail, Warren was

1
Case 5:19-cv-05115-TLB Document 48 Filed 08/06/20 Page 2 of 17 PagelD #: 916

treated for an abscess on his left buttock. (Doc. 28-4 at 7). He complained that the
abscess had been draining and was causing him difficulty in sitting or lying down to sleep.
Id. Warren was treated with Bactrim, Meloxicam, and a second blanket. /d. The
abscess was incised. (Doc. 28-9 at 60). At the time he developed this abscess, Warren
was housed in B-block. (Doc. 47 at 2).
Warren was seen by Dr. Robert Karas on April 26, 2019. (Doc. 28-4 at 6). Dr.
Karas examined the abscess and offered to incise it again. /d. Warren preferred to try
antibiotics since the abscess had improved “a bit” from the day before. /d. Warren was
prescribed Tylenol, as well. (Doc. 28-9 at 60). The antibiotics resolved the abscess.
ld. Since that time, Warren has not sought treatment for any other infections. /d.
_ Warren was moved to F-block on May 9 or 10, 2019, and remained there for about
22 days. (Doc. 28-9 at 27, 30). Following an altercation, Warren was moved to
disciplinary segregation for about 20 days and then transferred to L-block. /d. Warren
testified at his deposition that every one of the toilets in F-block was leaking water “out
from under them,” and he believed the leaking water to be sewage water. (Doc. 28-9 at
19). When asked if he ever saw any fecal matter in the water, Warren indicated that the
water was very dirty and was leaking from under the toilet, but that he did not see “big
chunks of fecal matter.” /d. at 9. The water was also running into the nearby shower
drain. /d. at22. The water was “a good half-inch deep” and “sloshed over your socks.”
ld. at 19. Warren claimed that if you sat down to use the toilet, “your pants and your
boxers... got wet.” /d. at 20. There were four toilets and a shower on one side of the

bathroom area in F-block. /d. Warren testified that if a blanket were wrapped around
Case 5:19-cv-05115-TLB Document 48 Filed 08/06/20 Page 3 of 17 PagelD #: 917

the base of the toilet, it only took 30 minutes before the blanket was soaking wet and
would be leaking into the restroom area again. /d. The inmates wore “flip-flops” in the
pods and tracked the water around. /d. at 21, 25. According to Warren, these
conditions existed every day from May 14 until June 2, 2019. dd.

With respect to cleaning supplies, Warren indicated that the inmates received a
broom and a mop and bucket with “maybe a splash of some cleaning supply” in it up to
three times a day—generally every six hours during the day.! (Doc. 28-9 at 26-31).
Warren testified that sometimes he could smell bleach in the bucket, but most of the time
he believed it was just water. /d. at26. The officers also sprayed the tables with some
type of cleaner after each meal. i/d. at 26-30. Once the inmates and officers cleaned
the block after dinner, the cleaning supplies would not be distributed again until after
breakfast the following morning. /d. at 31. The inmates requested cleaning supplies
more often because the restroom stall areas would be “completely flooded . . . with water
. . . [a]t least half-inch [deep] within an hour, hour and a half.” /d. at 31. Also, at least
once a day, the officers would bring a squeegee mop into the pod to absorb the standing
water. /d. at 27.

On May 21, 2019, Warren submitted a grievance complaining that the toilets in
every stall were leaking and that water was covering the floor and running into the shower
drain. (Doc. 28-3 at 7). On May 24th, Corporal Mulvaney responded in writing, noting

that maintenance had fixed a couple of issues in the last few days. /d. at 8. On May

 

1 In his Response, Warren states there were times when the inmates only received
cleaning supplies twice a day. (Doc. 47 at 39).
3
Case 5:19-cv-05115-TLB Document 48 Filed 08/06/20 Page 4 of 17 PagelD #: 918

24th, Warren responded that he had been living in F-block for nine or ten days and that
maintenance had still not addressed the leaking toilet issue. /d. Warren submitted
another grievance stating that every time he asked for a squeegee or a mop with bleach
water, he was told that it was not an emergency. (Doc. 28-3 at 10). Sergeant Pineda
responded to Warren's grievance by explaining that if Warren had been pressing the
intercom button to try to obtain the mop and bleach, this was inappropriate behavior
because the intercom was only supposed to be used in case of medical emergencies.
ld. Warren was informed that he should ask the deputies for more cleaning supplies
during the deputies’ hourly jail checks. /d. On May 30th, Warren responded to
Sergeant Pineda in writing, explaining that he had asked both the floor officers and the
officers in the control room three or more times a day since May 14th for cleaning supplies
and had been told “no” every time because it was not an emergency. /d. at 13. Warren
also complained that the deputies had quit giving them blankets to help soak up the water
about a week before. /d.

On May 30, 2019, Corporal Mulvaney informed Warren in writing that he was still
trying to get with maintenance and figure out what was going on. (Doc. 28-3 at 1).
Corporal Mulvaney reported that maintenance had been present in F-block at least twice
in the last few days fixing issues. /d. Warren then responded that maintenance had
only “played with the sinks.” /d.

On June 5, 2019, Corporal Mulvaney noted that Warren had been moved to
disciplinary segregation. (Doc. 28-3 at 2). On June 13th, Warren lodged another

grievance stating that the problems had not been fixed and that toilet water was still
Case 5:19-cv-05115-TLB Document 48 Filed 08/06/20 Page 5 of 17 PagelD #: 919

soaking his and everyone else’s socks, pants, and boxers. /d. at 5. Further, Warren
asserted that maintenance would come into the pod but not fix the issue. /d. On June
14th, Warren wrote in a grievance that the toilet situation had not been resolved and that
he had been getting “the run around.” /d. On June 21st, Corporal Mulvaney responded
in writing that he had learned that another leak, caused by a pencil being shoved into a
sink, had been fixed during the first week in June. /d. at 3.

Doc. 28-6 is an exhibit containing a log of maintenance records for plumbing work
performed in the WCDC. Below is a description of these records for the time period
relevant to the Complaint:

e May 1,2019. The shower in F-Block was running, and the “[flirst and last” toilets
were leaking “around the base.” Sam Caudle adjusted the timer. The record
does not reflect a complaint about leaking toilets. (Doc. 28-6 at 2).

e May 4, 2019. “Toilets 2 and 3 in F-Block will not flush properly. When toilet 2
flushes, the waste from toilet 2 goes into toilet 3 and vice versa.” Caudle recorded
on the bottom of the record that this was “a plumbing design issue that we have
no control of.” /d. at 3.2

e May 9, 2019. “F-block toilets are leaking around the rim (floor area) and we keep
having to replace blankets around the toilets and strips because of them getting
wet. Please look into this and see why the water keeps coming out from the base
of the toilet.” Caudle notes that he repaired a “busted supply line” on May 14th.
Id. at 4.

e May 9, 2019. “F-block shower on sink side only runs 3 to 5 seconds.” Caudle

 

2 On April 3, 2019, this problem was the subject of a repair ticket. (Doc. 47 at 19).
Caudle responded: “If you will look in the plumbing chase you will see that the toilets are
designed in this manner. This is not the only block that is designed this way.” /d. On
September 4, 2019, this same issue was the subject of another maintenance request.
Id. at 31. Caudle responded: “Toilets are working as designed.” /d. A second
maintenance ticket was submitted that same day. /d. at 32. Caudle responded:
“Working fine at this time.” /d. On October 10, 2019, yet another maintenance ticket
was submitted on this issue. /d. at 34. Caudle responded: “This problem has been
fixed.” fd.
5
Case 5:19-cv-05115-TLB Document 48 Filed 08/06/20 Page 6 of 17 PagelD #: 920

“[a]djusted time on shower’ on May 14th. /d.

e May 18, 2019. “F Block: 2 toilets are leaking.” On May 23rd, the water leak was
noted as “repaired.” /d. at 6.

e May 18, 2019. “The first sink in F-Block pressure is too high.” Caudle changed
the diaphragm in the sink. /d.

e May 25, 2019. “3 Sinks are not working properly—have not been fixed. Toilets
are still leaking. F-Block.” On May 28th, the inside diaphragms and inside orphis
were “changed.” /d. at 7.

e May 28, 2019. Staff typed a detainee request directly into the record as follows:
“the bathrooms have been flooding since i have been here. they said they fixed it
but we still have to wade through water every time we go to the bathroom on the
toilet or sink side its the same. everytime i go to the bathroom i have to shower
off from the knee down due to my concerns seriously.” At the bottom of the record
is the following notation: “please do not turn in detainee request. Sam [Caudle]
was in there this morning and fixed the leak.” /d.

e May 29, 2019, “F Bloc|k]: toilets or plumbing chase is leaking. Water is around 3
of the four toilets.” On June 5th, Caudle “replaced inner diaphragm.” /d. at 8.

Exhibit 28-5 is a series of 25 photographs showing a toilet, plumbing fixtures, and
what appear to be drains. /d. Several of the photos show toilet paper on the floor
around a toilet. /d. However, none of the photos depict standing water. /d. Warren
was shown these photographs during his deposition and agreed that “the floors around
those toilets [we]re completely dry” in the pictures. (Doc. 47 at 36). He also noted that
the toilet paper appeared to be completely dry. /d. Warren suggested that the photos
were not taken in F-block or were doctored or manipulated in some manner. /d.

The WCDC was inspected by the Criminal Detention Facilities Review Committee
on July 15, 2019. (Doc. 47 at 56-65). The Report of the Committee noted that “[w]ith
the high number of inmates, staffers are not able to address needed maintenance

goals/physical plant objectives. (As an example, due to current trends, the staffers are
6
Case 5:19-cv-05115-TLB Document 48 Filed 08/06/20 Page 7 of 17 PageID #: 921

not able to properly update a number of plumbing fixtures and general components such
as doors).” fd. at 58.

Warren testified that he believed Sheriff Helder and Major Denzer “were fully
aware of the situation” regarding the toilets. (Doc. 28-9 at 34). Warren maintains that
the inmates said something to the officers doing their hourly rounds “every time they came
into the barracks.” /d. at 34. Further, when Warren asked to speak to someone higher
than a sergeant about the problem, he claims his request was denied every time. /d. at
40. Warren testified that if Sheriff Helder were not aware of all the problems with the
plumbing at the facility, “then he has neglected to do his duty as the sheriff to oversee the
Washington County Detention Center and to maintain... sanitary healthy living
conditions.” /d. at 41-42. Warren claims he specifically asked to speak with Sheriff
Helder and was told it was not allowed. /d. at 44.

Warren testified that he named Major Denzer as a Defendant because he oversaw
the operations and functions of the detention center. (Doc. 28-9 at 46). It is Warren’s
opinion that if Major Denzer were not aware of the situation in the WCDC, then he was
“very much . . . neglecting his duty.” /d. at 46-47. Warren believes Major Denzer
“oversees everything and also sees all the work orders, gets all the reports of everything
going on at the [WCDC] as far as all the situations with the toilets.” /d. at47. Warren is
also under the impression that grievances probably go to Major Denzer, or at the very
least, he knows about them. /d. Because the problems with the toilets went on for a
long period of time, Warren thinks that Major Denzer was “extremely negligent in his

duties ... at the WCDC.” /d. Warren was never able to talk to Major Denzer directly
Case 5:19-cv-05115-TLB Document 48 Filed 08/06/20 Page 8 of 17 PagelD #: 922

about his complaints because staff would not allow this. /d.

With respect to his official-capacity claim, Warren asserts that it is based on
Defendants’ failure to repair and update the WCDC. (Doc. 28-9 at 54). Warren named
Sheriff Helder and Major Denzer to answer for this claim because “they’re in charge.” /d.
Warren does not believe that Sheriff Helder and Major Denzer are responsible for
everything that happens in the detention center. /d. at 54-55. However, with something
as widespread as the plumbing problems, which Warren maintains existed in eleven out
of fifteen cell blocks, he believes these Defendants are responsible and should have been
aware of the problems. /d: Warren states that the Defendants should have received a
“years’ worth of work orders and it... shows a pattern for months and months from before
and after and also including the time frame that mine was going on... that... they’ve
done nothing about it.” /d. at 57.

Warren’s abscess on his left buttock (described previously) is the only injury he
believes he has suffered due to exposure to the water coming from the leaking toilets.°
(Doc. 28-9 at 60-62). Warren testified, however, that he also suffered mental anguish
because he worried about staph infections breaking out on his body and because he went
to sleep at night in his bed with his boxers, pants, socks, and blankets wet with “sewage
water.” /d. at 63. Warren asserts that the situation was “very disgusting and...

disturbing.” /d. at68. He has not been treated by a mental health professional to date,

 

3 Warren has also submitted signed statements from four inmates at the WCDC who claim
they contracted infections while incarcerated there. None of the inmates claim that their
illnesses were caused by unsanitary conditions in the pod restrooms; they simply state
that they suffered illnesses and received treatment. (Doc. 47 at 9-12).

8
Case 5:19-cv-05115-TLB Document 48 Filed 08/06/20 Page 9 of 17 PagelD #: 923

but he maintains that simply because he did not seek professional treatment “does not
mean that [the situation at the jail] did not mentally affect [him].” /d.

By affidavit, Sheriff Helder explains that he employs a chain of command to
supervise the employees of the various divisions within the jail. (Doc. 28-10 at 1). The
chain of command is divided by division and rank. /d. Major Denzer is the head of the
detention center. /d. Sheriff Helder explains that he counts on the chain of command

to administer the various operations of the sheriffs department pursuant to

the policies and procedures | have implemented. This includes

maintenance and upkeep of the detention facility. When problems arise or

are alleged, those below me in the chain of command assess and handle

those problems-to the extent they are able. | am generally not personally

involved unless the problem is systemic or not capable of resolution by my

staff. Id.

Sheriff Helder maintains that he was unaware of the maintenance issues
referenced in the Complaint until he was served with the lawsuit. (Doc. 28-10 at 2).
Sheriff Helder indicates that “[rjeporting and addressing an issue of the sort described by
the Plaintiff would have been a routine part of the operations of the detention center and
a function in which | would not be normally involved.” /d. Because of the size of the
WCDC, Major Denzer explains that he must also “count on that chain of command to
administer the various operations of the Detention Center.” (Doc. 28-11 at1). Major
Denzer maintains that the chain of command

includes communication with inmates through the grievance and request

system and the regular maintenance and upkeep of the detention facility.

When problems arise or are alleged, those below me in the chain of

command assess and handle those problems. It is only when the issue

cannot be solved by those to whom such issue is regularly assigned that

the issue will be brought to my attention. /d.

Finally, the Court has been provided with video contained on seven DVD-R discs.

9
Case 5:19-cv-05115-TLB Document 48 Filed 08/06/20 Page 10 of 17 PagelD #: 924

(Doc. 28-8). The camera is located at the front of F-block and shows the dayroom, the
open barracks living quarters, and the restroom area. The right portion of the restroom
contains the toilets with walls separating them from the dayroom. These walls are
between waist and shoulder height and provide some privacy, although there are no
doors attached to the stalls themselves. There are four toilets and one shower in the
stall area. The left portion of the restroom area contains the sinks and another shower.
A wall separates the two areas.

The video quality is grainy and difficult to make out. Each of the DVR discs
contains video from a single day and two different time periods during that day. What
follows is a brief summary of each day depicted on the videos:*

Day One

5/20/19 0500-0750 No evidence of water in dayroom, of blankets
being delivered or taken away from the restroom, or of the use of a
squeegee or mop. No observable water on the floor in front of the toilets.
No evidence of wet footprints coming from the stall area. The toilets
themselves and the immediate area around them cannot be seen.

5/20/19 1100-1410 The same as the first time period.
Day Two
5/21/19 0500-0705 The same as the first time period.

5/21/19 1100-1300 The same as the first time period with the following
addition: A dust mop passes in front of the entrance to the stall area.

 

4 Warren indicates that he was provided with 40 to 60 hours of video footage. (Doc. 47
at 36). Clearly, he was provided more video footage than what was provided to the
Court. Warren also admits that much of the video footage is not relevant to his claim.
Id.

10
Case 5:19-cv-05115-TLB Document 48 Filed 08/06/20 Page 11 of 17 PagelD #: 925

Day Three
5/22/19 0500-0700 The same as the first time period.

5/2219 1030-1245 At approximately 2:09:43,° an inmate can be seen
taking a bag into the stall area and picking up what appear to be wet
blankets from around the toilets. He carries the bag out and returns with a
squeegee which he then uses to push water from around the toilets to an
area outside the frame of the video. The volume of water cannot be
determined from the video. When the inmate exits the stall area, his wet
footprints can be seen on the floor.

Day Four

5/23/19 0500-0650 At approximately 1:47:44, an inmate uses a
squeegee in the stall area. Once again, the volume of water cannot be
determined from the video. - -

5/23/19 1030-1250 At approximately 2:17:20, a squeegee is placed in
the stall area. An inmate uses the squeegee in the shower and back two
stalls. However, because of the distance from the camera and the dividers
between the toilets, it is impossible to determine the volume of water
involved or if any of it originated from the toilets. The video ends before
the inmate enters the stalls closest to the dayroom.

Day Five

5/24/19 0500-0650 At approximately 1:46:20, an officer sprays the stall
area with cleaner. An inmate enters the stall area with a squeegee. The
inmate goes over to the sink side. The officer returns to the stall area with
the inmate and they stand observing the first stall. The officer enters the
stall and appears to be pushing something with his foot. The inmate then
begins using the squeegee. However, it is impossible to determine the
volume of water involved. The video ends with the inmate at work in the
stall area.

5/24/19 1030-1250 At approximately 2:16:49, an officer begins spraying
the tables and the bathroom areas. An inmate brings a squeegee into the
stall area and begins using it toward the rear of the stall area. However, it
is impossible to determine the volume of water involved. The video ends
with the inmate at work in the stall area.

 

5 These numbers are taken from the video timer.
11
Case 5:19-cv-05115-TLB Document 48 Filed 08/06/20 Page 12 of 17 PagelD #: 926

Day Six

5/25/19 0500-0740 At approximately 2:36:58, an officer enters with a
spray bottle of cleaning fluid and sprays the tables and both sides of the
bathroom. The video ends before anyone begins cleaning the stall area:
No visible water. No visible wet footprints.

5/25/19 1100-1340 No visible water. No visible wet footprints.
Beginning at approximately 2:35:50, a mop and bucket are brought into the
block. A short time later, an inmate brings in the squeegee and is carrying
a dark colored towel or blanket which he places on a wall in the stall area.
The inmate, who has rolled up the hem of his pant legs, begins using the
squeegee to push water to the rear of the stall area. The video ends with
the inmate at work in the stall area with the squeegee.

Day Seven

5/26/19 0500-0811 At 3:00:04, an inmate places a blanket on the wall by
the first stall, At 3:01:33, an inmate gets a plastic bag, goes to stall one,
and takes a blanket that appears to be wet and puts it into the bag. Ashe
walks away from the stall, his wet footprints are visible on the dayroom floor.
At 3:02:19, another inmate begins using a squeegee in the stall area. He
appears to be pushing water from the first stall towards the back of the stall
area. He is still working on the first stall area at 3:04:48. He also uses the
squeegee on the dayroom floor immediately adjacent to the stall area. He
continues using the squeegee in the stall area for several more minutes.
At 3:08:40, two other inmates bring blankets to continue drying the floor.
At 3:10:10, the fresh blanket is put into the first stall.

5/26/19 1100-1340 No visible water in the stall area or the dayroom

area. However, when the video begins, there are what appear to be one

or more blankets on the wall of the first stall.

| ll. LEGAL STANDARD

Summary judgment is appropriate if, after viewing the facts and all reasonable
inferences in the light most favorable to the non-moving party, the record “shows that
there is no genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” Fed. R. Civ. P. 56(a); Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986). “Once a party moving for summary judgment has made

12
Case 5:19-cv-05115-TLB Document 48 Filed 08/06/20 Page 13 of 17 PagelD #: 927

a sufficient showing, the burden rests with the non-moving party to set forth specific facts,
by affidavit or other evidence, showing that a genuine issue of material fact exists.” Nat’!
Bank of Comm. v. Dow Chem. Co., 165 F.3d 602, 607 (8th Cir. 1999).

The non-moving party “must do more than simply show that there is some
metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. “They must
show there is sufficient evidence to support a jury verdict in their favor.” Nat'l Bank, 165
F.3d at 607 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)). “A case
founded on speculation or suspicion is insufficient to survive a motion for summary
judgment.” /d. (citing Metge v. Baehler, 762 F.2d 621, 625 (8th Cir..1985)). “When
opposing parties tell two different stories, one of which is blatantly contradicted by the
record, so that no reasonable jury could believe it, a court should not adopt that version
of the facts for purposes of ruling on a motion for summary judgment.” Scott v. Harris,
550 U.S. 372, 380 (2007).

lll. DISCUSSION

The summary judgment record confirms that Warren complained consistently to
jail staff about toilet water leaking from the base of the toilets® in the restroom area of the
pod where he was housed for approximately 22 days. The record also appears to
confirm that the problem was never fully resolved—or at least not resolved for very long.
Whenever Warren complained, jail staff responded to him in writing and also put in repair
requests with maintenance. Mr. Caudle from maintenance visited F-block multiple times

to fix the toilets, but it seems he was never quite able to get the leaking problem under

 

§ Warren does not allege that the toilets overflowed or failed to flush.
13
Case 5:19-cv-05115-TLB Document 48 _ Filed 08/06/20 Page 14 of 17 PagelD #: 928

control. It is not clear whether the age of the facility and fixtures were the true problem
or whether Mr. Caudle was simply not competent at his job. Regardless, there is no
dispute that the WCDC responded to the problem through maintenance requests and
attempted to manage the excess water by providing blankets, a squeegee mop, and
cleaning supplies to the inmates.

Warren is understandably concerned that the water that leaked from the base of
the toilets was contaminated in some way, though he offers nothing but his suspicions to
substantiate this claim. The Court agrees with Warren that standing water in and around
the restroom area of the pods is a problem that should be taken seriously by the
Defendants—now that they are both on actual notice—because allowing standing water
to pool constantly in and around the toilets subjects the inmates to the danger of slipping
and falling. Further, the Court does not discount the possibility that the water pooling
around the base of the toilets could become contaminated with feces or urine and then
cause disease or infection among the inmates. However, in Warren’s particular case,
there are no credible facts to show that the leaking toilets caused him to sustain any
illness or physical injury. Warren sought medical treatment for a boil on his left buttock
only five days after he was first booked into the jail—before he was assigned to F-block
and before he began filing grievances about the toilets. For the rest of Warren's
incarceration at the WCDC, he did not seek medical treatment for any ailment.

Though the Court is sympathetic to the nuisance and frustration that the leaking
toilets must have presented to Warren—and, indeed, to all the inmates—this condition of

confinement did not violate Warren’s constitutional rights. According to the Eighth

14°
Case 5:19-cv-05115-TLB Document 48 Filed 08/06/20 Page 15 of 17 PagelD #: 929

Circuit's recent decision in Stearns v. Inmate Services Corp., 957 F.3d 902 (8th Cir. 2020),
a pretrial detainee’s conditions-of-confinement claim must be analyzed under the
Fourteenth Amendment's Due Process Clause, rather than the Eighth Amendment's
Cruel and Unusual Punishment Clause that applies to convicted prisoners. The standard
for determining whether conditions have violated a pretrial detainee’s due process rights
is therefore an “objective” one: The trial court must ask whether the conditions of
confinement, viewed in the light most favorable to the detainee, amounted to
“punishment” of the detainee before he was ever found guilty of any offense. /d. at 908-
09. ae a

This objective standard was first set forth in the Supreme Court's decision in Bell
v. Wolfish, 441 U.S. 520 (1979). There, the Court explained that the government “may
subject [pretrial detainees] to the restrictions and conditions of [a] detention facility so long
as those conditions and restrictions do not amount to punishment, or otherwise violate
the Constitution.” /d. at536-37. Accordingly, to prove a due process violation, a pretrial
detainee must show either “an expressed intent to punish on the part of detention facility
officials” or conditions in the facility that are “excessive” and not “reasonably related to a
legitimate governmental objective’—thus, amounting to a de facto punishment. /d. at
538-39. The Due Process Clause may certainly be implicated when a detainee is forced
“to endure genuine privations and hardship over an extended period of time.” /d. at 542.
Short of that, a constitutional violation will not be established.

In the case at bar, there is no evidence that the WCDC has expressed an intent to

punish inmates by failing to fix leaking toilets or by subjecting inmates to the conditions

15
Case 5:19-cv-05115-TLB Document 48 Filed 08/06/20 Page 16 of 17 PagelD #: 930

caused by leaking toilets. On the contrary, the WCDC’s policy was to respond to
Warren’s grievances in writing, summon the maintenance department to fix the toilets,
and provide inmates with blankets, mops, and cleaning supplies to ameliorate the
conditions. Though the leaking toilets continued to cause problems while Warren was
housed in F-block, these conditions, though certainly suboptimal, did not amount to
“genuine privations and hardship over an extended period of time.” Eighth Circuit case
law supports the Court’s conclusion. See, e.g., Goldman v. Forbus, 17 F. App’x 487,
488 (8th Cir. 2001) (per curiam) (no constitutional violation where pretrial detainee was
forced to sleep on the floor next to the toilet for six nights and was sprinkled with urine
when his cellmates used the toilet); Smith v. Copeland, 87 F.3d 265, 268 (1996) (requiring
an inmate to spend four days in a cell with an overflowed toilet did not rise to “a level of
constitutional significance”); White v. Nix, 7 F.3d 120, 121 (8th Cir. 1993) (inmate's
eleven-day confinement in a cell containing dried human fecal matter did not constitute
an Eighth Amendment violation); Cody v. Newborn, 2012 WL 1078601, at *9 (W.D. Ark.
2012) (no unconstitutional condition of confinement created when toilet in cell did not flush
for several days at a time).

As Warren has failed to establish a genuine, material question of fact as to whether
his constitutional rights were violated due to the leaking toilets in the WCDC, both his
individual-capacity and official-capacity claims must be dismissed. See Schmidt v. City
of Bella Villa, 557 F.3d 564, 571 (8th Cir. 2009) (finding that a § 1983 claim requires “(1)
that the defendant(s) acted under color of state law[ ] and (2) that the alleged wrongful

conduct deprived the plaintiff of a constitutionally protected federal right”).

16
Case 5:19-cv-05115-TLB Document 48 Filed 08/06/20 Page 17 of 17 PagelD #: 931

IV. CONCLUSION
For the reasons stated, the Defendants’ Motion for Summary Judgment (Doc. 26)
is GRANTED, and this CASE IS DISMISSED WITH PREJUDICE. A separate judgment
will be entered this day.

yf

IT IS SO ORDERED on this day of August,

  
   

 

| THYL, BROOKS
UNITED STATES DISTRICT JUDGE

17
